Case 4:20-cv-04098-SOH Document 29                 Filed 09/15/21 Page 1 of 1 PageID #: 129


                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


VICKY YOUNG                                                                             PLAINTIFF


v.                                    Case No. 4:20-cv-4098

SCI TEXAS FUNERAL SERVICES, LLC
d/b/a EAST FUNERAL HOME; CEMETERY
SERVICES, INC.; and JOHN DOE                                                        DEFENDANTS


                                             ORDER

       Before the Court is the parties’ Stipulation for Dismissal. ECF No. 28. The parties

stipulate that this case should be dismissed with prejudice. An action may be dismissed by “a

stipulation of dismissal signed by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii).

“Caselaw concerning stipulated dismissals under Rule 41(a)(1)(A)(ii) is clear that the entry of such

a stipulation of dismissal is effective automatically and does not require judicial approval.”

Gardiner v. A.H. Robins Co., 747 F.2d 1180, 1189 (8th Cir. 1984). The instant stipulation of

dismissal is signed by Plaintiff and Defendants. Thus, Plaintiff’s claims against the Defendants

were effectively dismissed when the parties filed the instant stipulation. However, this order issues

for purposes of maintaining the docket. Accordingly, this case is hereby DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED, this 15th day of September, 2021.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
